                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                      SHERMAN DIVISION


FRANK EDWIN PATE, #30430-048                      §

VS.                                               §           CIVIL ACTION NO. 4:18cv839
                                                              CRIMINAL NO. 4:14CR00125-001
UNITED STATES OF AMERICA                          §

                                     ORDER OF DISMISSAL

       Petitioner Frank Edwin Pate, a prisoner confined at F.P.C. Montgomery, filed the above-

styled and numbered lawsuit. The petition was referred to United States Magistrate Judge Christine

A. Nowak, who issued a Report and Recommendation (Dkt #25) concluding that Pate’s motion to

dismiss (Dkt. #24) should be granted. Pate has filed objections (Dkt. #27).

       Pate initiated the proceedings by filing a petition for a writ of habeas corpus in the United

States District Court for the Middle District of Alabama on September 27, 2018. The petition was

construed as a motion to vacate, set aside or correct Pate’s sentence pursuant to 28 U.S.C. § 2255 and

transferred to this Court on November 30, 2018. On December 3, 2018, the Court issued an order

instructing Pate to submit his claims on the standardized § 2255 form. On December 10, 2018, Pate

filed the motion to dismiss. The Magistrate Judge accordingly entered a Report and Recommendation

to grant the motion. In his objections, Pate presents specious arguments as to the proper method of

granting his motion to dismiss.

       The Report of the Magistrate Judge, which contains her proposed findings of fact and

recommendations for the disposition of such action, has been presented for consideration, and having

made a de novo review of the objections raised by Pate to the Report, the Court is of the opinion that



                                                  1
    the findings and conclusions of the Magistrate Judge are correct and Pate’s objections are without

    merit. Therefore, the Court hereby adopts the findings and conclusions of the Magistrate Judge as

.   the findings and conclusions of the Court. It is accordingly

           ORDERED that the motion to dismiss (Dkt. #24) is GRANTED and Pate’s motion to

    vacate, set aside or correct his sentence pursuant to 28 U.S.C. § 2255 is DISMISSED without

    prejudice. All other motions not previously ruled on are hereby DENIED.

          SIGNED this 12th day of January, 2019.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE




                                                    2
